UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2168


RENLONG QIU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 15, 2013              Decided:   March 12, 2013


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gang Zhou, New York, New York, for Petitioner.        Stuart F.
Delery, Principal Deputy Assistant Attorney General, Douglas E.
Ginsburg,   Assistant  Director,  Zoe  J.   Heller,  Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Renlong    Qiu,    a    native    and   citizen        of   the     People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”), dismissing his appeal from the

immigration judge’s order denying his applications for asylum,

withholding   of    removal        and   withholding       under    the    Convention

Against Torture (“CAT”) and denying his motion to remand.                              We

deny the petition for review. *

            The current state of the law regarding this court’s

review of final orders denying asylum, withholding of removal

and relief under the CAT was summarized in Djadjou v. Holder,

662 F.3d 265, 272-74 (4th Cir. 2011).                   According to the court,

the   Immigration     and    Naturalization     Act      (“INA”)        vests    in    the

Attorney   General     the    discretionary        power    to     grant   asylum      to

aliens who qualify as refugees.                Id. at 272.              A refugee is

someone “who is unable or unwilling to return to” his native

country    “because    of     persecution     or    a    well-founded           fear   of

persecution on account of . . . political opinion” or other

protected grounds.           8 U.S.C. § 1101(a)(42)(A) (2006).                    Asylum


      *
       Qiu does not challenge the denial of relief under the CAT.
He has therefore waived review of this claim.     See Ngarurih v.
Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004) (finding that
failure to raise a challenge in an opening brief results in
abandonment of that challenge); Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                          2
applicants       have     the   burden      of       proving    that    they    satisfy    the

definition of a refugee to qualify for relief.                                 Djadjou, 662

F.3d at 272.        They may satisfy this burden by showing that they

were subjected to past persecution or that they have a well

founded fear of persecution on account of a protected ground

such as religion.           See 8 C.F.R. § 208.13(b)(1) (2012).                      If the

applicant establishes past persecution, he has the benefit of a

rebuttable presumption of a well founded fear of persecution.

Djadjou, 662 F.3d at 272.

             Aliens face a heightened burden of proof to qualify

for withholding of removal to a particular country under the

INA.      They     must    show      a    clear      probability       of    persecution   on

account of a protected ground.                        If they meet this heightened

burden,     withholding         of       removal      is   mandatory.          However,    if

applicants        cannot        demonstrate            asylum      eligibility,       their

applications for withholding of removal will necessarily fail as

well.     Djadjou, 662 F.3d at 272-73.

             When the Board adopts the immigration judge’s decision

and includes its own reasons for affirming, this court reviews

both decisions.            Djadjou, 662 F.3d at 273.                        This court will

uphold the Board’s decision unless it is manifestly contrary to

the law and an abuse of discretion.                        The standard of review of

the     agency’s    findings         is     narrow      and     deferential.        Factual

findings    are     affirmed         if    supported       by    substantial      evidence.

                                                 3
Substantial      evidence       exists   to    support    a    finding     unless    the

evidence was such that any reasonable adjudicator would have

been compelled to conclude to the contrary.                   Id.

            Qiu claims that despite the finding that he testified

credibly,    neither       the    immigration     judge       nor    the   Board    gave

appropriate       weight    to     his   testimony       or     his    corroborating

evidence.        He claims that it was implicit in the immigration

judge’s findings that he was not credible.                          We conclude that

there is no support for Qiu’s claim that his evidence was not

considered as if he testified credibly.

            We    have     reviewed      the    evidence       and    conclude      that

substantial evidence supports the finding that Qiu did not show

that he suffered past persecution.                 Persecution is an “extreme

concept” and may include actions less severe than threats to

life or freedom but must rise above mere harassment.                         Qiao Hua

Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005).                             “A key

difference between persecution and less-severe mistreatment is

that the former is ‘systematic’ while the latter consists of

isolated incidents.”            Baharon v. Holder, 588 F.3d 228, 232 (4th

Cir. 2009).       The Board is instructed to look at all incidents in

the aggregate, including violence or threats to family members,

to determine if there is past persecution, rather than looking

at   each   incident       in    isolation.       Id.         Substantial    evidence



                                          4
supports the finding that the incidents described by Qiu do not

rise to the level of persecution.

              We further conclude that substantial evidence supports

the finding that Qiu failed to show he had a well founded fear

of persecution.           The well founded fear standard contains both a

subjective and an objective component.                           The objective element

requires a showing of specific, concrete facts that would lead a

reasonable     person      in    like    circumstances           to      fear   persecution.

Gandziami-Mickhou          v.   Gonzales,          445    F.3d     351,    353     (4th    Cir.

2006).        “The    subjective         component         can     be    met    through     the

presentation         of    candid,        credible,         and         sincere    testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some    basis      in    the    reality      of     the   circumstances        and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                     Qiao Hua Li, 405 F.3d at 176

(internal     quotation         marks    and       citations       omitted).         We    have

reviewed     the     evidence     and    conclude         that     the    record    does    not

compel   a    finding      that       reasonable         persons    in    Qiu’s    situation

would fear persecution.                Because substantial evidence supports

the finding the Qiu was not eligible for asylum, he did not

establish eligibility for withholding of removal.                               Djadjou, 662

F.3d at 272.

              We further conclude that the Board did not abuse its

discretion in denying Qiu’s motion to remand.                               See Hussain v.

                                               5
Gonzales,   477     F.3d   153,   155    (4th      Cir.   2007).         Substantial

evidence supports the finding that Qiu failed to show that his

new evidence would likely change the result.                          See Matter of

Coelho, 20 I. & N. Dec. 464, 473 (B.I.A. 1992).

            Accordingly,     we   deny       the   petition     for     review.      We

dispense    with    oral    argument     because         the    facts     and     legal

contentions   are    adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                         6